DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.
Information Disclosure Statement
The listing of references in the specification (e.g., paragraphs 118 and 181) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 5,239,179) in view of Hirose (US 2012/0085892).
	In regard to claim 1, Baker discloses a microelectromechanical system, comprising:
(a) a substrate configured to pass incoming radiation from a first surface of the substrate through a second surface of the substrate (e.g., see “… substrate 3 faces the incident radiation 50 …” in 
    PNG
    media_image1.png
    1107
    1446
    media_image1.png
    Greyscale
 and the second column 10 paragraph), the substrate comprising circuitry (e.g., “… substrate 3 or 53 may be an insulating support … substrate preferably comprises a signal multiplexing and/or processing circuit …” in the last complete column 4 paragraph);
(b) a lid comprising a surface (e.g., see “… cavities 58 may be formed by etching into a substrate 53 …” in Fig. 8 and the second column 10 paragraph);
(c) spacers separating the lid and the substrate (e.g., see “… cavities 58 may be formed by etching into a substrate 53 …” in Fig. 8 and the second column 10 paragraph);
(d) a cavity defined by the spacers, the surface of the lid, and the second surface of the substrate (e.g., see “… reflector cavity 58 behind the detector elements 10 and 20 …” in Fig. 8 and the second column 10 paragraph);
(e) a pixel in the cavity, positioned on the second surface of the substrate, electrically coupled to the circuitry, and comprising an absorber to detect the incoming radiation (e.g., see “… substrate 3 or 53 may be an insulating support … substrate preferably comprises a signal multiplexing and/or processing circuit … detector elements 10 and 20 are carried by the substrate 3 …” in Fig. 8, the last complete column 4 paragraph, and the second column 10 paragraph);
(f) a reflector to direct the incoming radiation to the absorber and positioned on the lid (e.g., see “… metal reflective layer 59 …” in Fig. 8 and the second column 10 paragraph).
The system of Baker lacks an explicit description that the “insulating support” comprising the “processing circuit” is a glass substrate comprising TFT.  However, readout substrates are well known in the art (e.g., see “… photoelectric conversion devices used for detecting electromagnetic waves are generally known. For example, photoelectric conversion devices having sensitivity ranging from ultraviolet rays to infrared rays are collectively referred to as optical sensors … FIG. 1 is a circuit diagram of a photoelectric conversion device … number of stages of the second transistors 120 is one or more to obtain a desired output … photodiode for an intended wavelength is selected … transistor can be formed … over a substrate having an insulating surface, such as a glass substrate …” in paragraphs 4, 36, and 38-40 of Hirose).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional readout substrate (e.g., comprising a “glass substrate” with one or more “stages of the second transistors” in order to “obtain a desired output” from a “photodiode for an intended wavelength”) for the unspecified readout substrate of Baker and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional readout substrate (e.g., a glass substrate comprising TFT) as the unspecified readout substrate of Baker.
	In regard to claim 4 which is dependent on claim 1, Baker also discloses that the reflector comprises a plurality of reflectors, each corresponding to a respective pixel (e.g., see “… Each detector element 10 and/or 20 is mounted in or adjacent the front of its associated reflector cavity 58 …” in Fig. 8 and the second column 10 paragraph).
	In regard to claim 6 which is dependent on claim 1, Baker also discloses a plurality of pixels in the cavity (e.g., see one concentrator 55 for a plurality of pixels in Fig. 4).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide a cavity for the concentrator 55 of Baker, in order achieve pixel pitches smaller than concentrator pitch.
	In regard to claim 7 which is dependent on claim 1, Baker also discloses that the reflector is positioned on a surface of the lid (e.g., see “… metal reflective layer 59 …” in Fig. 8 and the second column 10 paragraph).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hirose as applied to claim(s) 1 above, and further in view of Buchan et al. (US 2016/0097681).
	In regard to claim 2 which is dependent on claim 1, the system of Baker lacks an explicit description that the spacers include material from a sacrificial layer.  However, fabrication techniques are well known in the art (e.g., see “… FIG. 8 shows an example of a flow diagram illustrating a manufacturing process for a microbolometer array including a pixel-level packaging process. The method 500 begins at a block 505 at which a plurality of micro bolometers are formed over an active matrix array, where each of the microbolometers are surrounded by sacrificial material. As discussed above, the active matrix array can be formed using a thin-film deposition process on a glass substrate, and the microbolometers can be formed over and in electrical communication with the active matrix array. The sacrificial material can be formed in at least two layers at different stages in the fabrication process, but can be removed by a single etch. The sacrificial material can overlie and surround at least a portion of the microbolometers, as discussed above …” in paragraph 91 of Buchan et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “sacrificial material can overlie and surround at least a portion of” the absorbers 10, 20 of Baker so that “a single etch” provide desired additional spacer heights in order to achieve the disclosed “adjacent the front” embodiment instead of the disclosed “in” embodiment (e.g., see the disclosed embodiments of “… Each detector element 10 and/or 20 is mounted in or adjacent the front of its associated reflector cavity 58 …” in the second column 10 paragraph).
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hirose as applied to claim(s) 1 above, and further in view of Talghader (US 2008/0217539).
	In regard to claim 3 which is dependent on claim 1, the system of Baker lacks an explicit description that the reflector and absorber are separated by one quarter of the wavelength of the radiation.  However, cavities are well known in the art (e.g., “… absorbing layer is placed at a maximum of the field intensity inside a high Finesse cavity … such optical cavities cause constructive interference on resonance within the optical cavity as opposed to destructive interference. This means that the optical cavity spacing between the mirror structures is approximately a multiple of a half wavelength of the resonant wavelength … Light at the resonant wavelength inside the optical cavity will form a standing wave with an intensity maximum in the center of the optical cavity (gap between mirror structures) …” in paragraphs 44, 45, and 51 of Talghader).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the reflector 59 and the absorber 10, 20 of Baker by one quarter of the wavelength of the radiation in order to achieve “intensity maximum” at the absorber 10, 20 from “constructive interference”.
	In regard to claim 8 which is dependent on claim 1, the system of Baker lacks an explicit description that the reflector is the lid.  However, cavities are well known in the art (e.g., “… absorbing layer is placed at a maximum of the field intensity inside a high Finesse cavity … such optical cavities cause constructive interference on resonance within the optical cavity as opposed to destructive interference. This means that the optical cavity spacing between the mirror structures is approximately a multiple of a half wavelength of the resonant wavelength … Light at the resonant wavelength inside the optical cavity will form a standing wave with an intensity maximum in the center of the optical cavity (gap between mirror structures) … Thermal detectors in accordance with the present invention can also be made tunable. This can be done in many ways with many types of micromechanical actuators, such as piezoelectric, electrostatic, and magnetic for example. An exemplary electrostatic based thermal detector 88 in accordance with the present invention is shown in FIG. 15 and is similar to the thermal detector 60 shown in FIG. 13. FIG. 16 shows a top view of detector 88 and FIG. 17 shows a top view of sensor structure 28. The process remains largely the same but would include extra steps for patterning actuators and supports for the top mirror …” in paragraphs 44, 45, 51, and 73 of Talghader).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the reflector of Baker as “micromechanical actuator” lid, in order to achieve “intensity maximum” at the absorber 10, 20 from “constructive interference” by tuning to the incoming radiation wavelength.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hirose as applied to claim(s) 1 above, and further in view of Mathyssek et al. (US 4,556,292).
	In regard to claim 5 which is dependent on claim 1, the system of Baker lacks an explicit description that the “insulating support” includes one or more of fused silica and quartz and has a thickness in the range 50 to 200 µm.  However, substrates are well known in the art (e.g., see “… commercially available fused quartz plate having a thickness of 100 µm …” in the sixth column 4 paragraph of Mathyssek et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional substrate (e.g., “commercially available fused quartz plate having a thickness of 100 µm”) for the unspecified substrate of Baker and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional substrate (e.g., a 100 µm thick quartz substrate) as the unspecified substrate of Baker.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hirose as applied to claim(s) 1 above, and further in view of Swarovski (US 4,235,951).
	In regard to claim 9 which is dependent on claim 1, the system of Baker lacks an explicit description that the reflector is inside the lid.  However, reflective layers are well known in the art (e.g., see “… Glass film 1 secured to supporting film 2 subsequently is provided with a reflective layer 3 … Reflective layer 3 may, if desired, be provided with a protective layer 4, which is usually a varnish coating …” in the seventh and eighth column 2 paragraphs of Swarovski).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional reflective layer (e.g., comprising reflective layer protected by two outer layers) for the reflective layer of Baker and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional mirror structure (e.g., reflector is inside the lid) as the reflective layer of Baker.
Claim(s) 10-12, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 5,239,179) in view of Hirose (US 2012/0085892) and Buchan et al. (US 2016/0097681).
	In regard to claims 10-12, Baker discloses a method of manufacturing a microelectromechanical system, comprising:
(a) providing a substrate comprising circuitry and configured to pass incoming radiation from a first surface of the substrate through a second surface of the substrate (e.g., see “… substrate 3 or 53 may be an insulating support … substrate preferably comprises a signal multiplexing and/or processing circuit … substrate 3 faces the incident radiation 50 …” in Fig. 8, the last complete column 4 paragraph, and the second column 10 paragraph);
(b) disposing a pixel comprising an absorber to detect the incoming radiation on the second surface of the substrate (e.g., see “… substrate 3 or 53 may be an insulating support … substrate preferably comprises a signal multiplexing and/or processing circuit … detector elements 10 and 20 are carried by the substrate 3 …” in Fig. 8, the last complete column 4 paragraph, and the second column 10 paragraph);
(c) positioning a reflector on a lid, the reflector configured to direct the incoming radiation to the absorber (e.g., see “… metal reflective layer 59 …” in Fig. 8 and the second column 10 paragraph);
(d) attaching the lid to the substrate (e.g., see “… reflector cavity 58 behind the detector elements 10 and 20 …” in Fig. 8 and the second column 10 paragraph); and
(e) forming a cavity defined by the lid and the second surface of the substrate (e.g., see “… reflector cavity 58 behind the detector elements 10 and 20 …” in Fig. 8 and the second column 10 paragraph).
The method of Baker lacks an explicit description that the “insulating support” comprising the “processing circuit” is a glass substrate comprising TFT and wherein the lid is attached to the substrate’s second surface via spacers formed from a sacrificial material layer.  However, readout substrates are well known in the art (e.g., see “… photoelectric conversion devices used for detecting electromagnetic waves are generally known. For example, photoelectric conversion devices having sensitivity ranging from ultraviolet rays to infrared rays are collectively referred to as optical sensors … FIG. 1 is a circuit diagram of a photoelectric conversion device … number of stages of the second transistors 120 is one or more to obtain a desired output … photodiode for an intended wavelength is selected … transistor can be formed … over a substrate having an insulating surface, such as a glass substrate …” in paragraphs 4, 36, and 38-40 of Hirose) and fabrication techniques are also well known in the art (e.g., see “… FIG. 8 shows an example of a flow diagram illustrating a manufacturing process for a microbolometer array including a pixel-level packaging process. The method 500 begins at a block 505 at which a plurality of micro bolometers are formed over an active matrix array, where each of the microbolometers are surrounded by sacrificial material. As discussed above, the active matrix array can be formed using a thin-film deposition process on a glass substrate, and the microbolometers can be formed over and in electrical communication with the active matrix array. The sacrificial material can be formed in at least two layers at different stages in the fabrication process, but can be removed by a single etch. The sacrificial material can overlie and surround at least a portion of the microbolometers, as discussed above …” in paragraph 91 of Buchan et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional readout substrate (e.g., comprising a “glass substrate” with one or more “stages of the second transistors” in order to “obtain a desired output” from a “photodiode for an intended wavelength”) for the unspecified readout substrate of Baker and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional readout substrate (e.g., a glass substrate comprising TFT) as the unspecified readout substrate of Baker.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “sacrificial material can overlie and surround at least a portion of” the absorbers 10, 20 of Baker so that “a single etch” provide desired additional spacer heights in order to achieve the disclosed “adjacent the front” embodiment instead of the disclosed “in” embodiment (e.g., see the disclosed embodiments of “… Each detector element 10 and/or 20 is mounted in or adjacent the front of its associated reflector cavity 58 …” in the second column 10 paragraph).
	In regard to claim 14 which is dependent on claim 10, Baker also discloses that positioning the reflector comprises positioning a plurality of reflectors, each corresponding to a respective pixel (e.g., see “… Each detector element 10 and/or 20 is mounted in or adjacent the front of its associated reflector cavity 58 …” in Fig. 8 and the second column 10 paragraph).
	In regard to claim 16 which is dependent on claim 10, Baker also discloses disposing a plurality of pixels on the second surface of the substrate (e.g., see Fig. 8).
	In regard to claim 17 which is dependent on claim 10, Baker also discloses positioning the reflector on the lid (e.g., see “… metal reflective layer 59 …” in Fig. 8 and the second column 10 paragraph).
Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hirose and Buchan et al. as applied to claim(s) 10 above, and further in view of Talghader (US 2008/0217539).
	In regard to claim 13 which is dependent on claim 10, the cited prior art is applied as in claim 3 above.
	In regard to claim 18 which is dependent on claim 10, the cited prior art is applied as in claim 8 above.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hirose and Buchan et al. as applied to claim(s) 10 above, and further in view of Mathyssek et al. (US 4,556,292).
	In regard to claim 15 which is dependent on claim 10, the cited prior art is applied as in claim 5 above.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hirose and Buchan et al. as applied to claim(s) 10 above, and further in view of Swarovski (US 4,235,951).
	In regard to claim 19 which is dependent on claim 10, the cited prior art is applied as in claim 9 above.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884